 58DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 142,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof AmericaandWilliam Kusley. Case 13-CB-3366April 23, 1971DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND KENNEDYOn January 21, 1971, Trial Examiner Eugene E.Dixon issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had not engagedin the alleged unfair labor practices and recommendingthat the complaint be dismissed in its entirety, as setforth in the attached Trial Examiner's Decision. There-after, the General Counsel filed exceptions to the TrialExaminer's Decision with a supporting brief, and theRespondent filed cross-exceptions and a brief in sup-port thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel;The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cialerrorwas committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the com-plaint herein be, and it hereby is, dismissed in its en-tirety.The Trial Examiner inadvertently referred to "Ralph Vonasch" as"Ralph Bonasch" and "Sawochka" as "Sawachka."unfair labor practices in violation of Section 8(b)(1)(A) of theAct.Specifically, the complaint alleged that on or about April24, 1970, Respondent threatened its member William Kusleywith physical force and assault if Kusley did not cease fromengaging in protected concerted activity and on or about May26, 1970, Respondent discriminatorily refused to accept theback dues of its member William Kusley because of the beliefthat Kusley was going to file charges under the Act againstRespondent.Upon the entire record in the case (including considerationfrom the briefs received from the General Counsel and Re-spondent) and from my observation of the witnesses, I makethe following:FINDINGS OF FACT1.THE COMMERCE FACTSYellow Transit Freight Lines, Inc., Steel Dispatch, Inc.,and McClain Trucking, Inc., furnished services for whichthey received in excess of $50,000 annually involving themovement of goods in interstate commerce directly fromtheir Lake County, Indiana, establishments to points in statesother than Indiana.At all times material Respondent has represented em-ployees of numerous motor carriers and trucking concernslocated in Lake County, Indiana (among which are YellowTransitFreightLines, Inc., SteelDispatch, Inc., andMcClain Trucking Company, Inc.), for the purpose of collec-tive bargaining with respect to the employees' rates of pay,wages, hours of employment, and other terms and conditionsof employment; and at all times material Respondent has hadcollective-bargaining agreements with said motor carriersand trucking concerns including Yellow Transit FreightLines, Inc., Steel Dispatch, Inc., and McClain Trucking, Inc.During the past calendar year, a representative period, thesaid motor carriers and trucking concerns specifically includ-ing Yellow Transit Freight Lines, Inc., Steel Dispatch, Inc.,and McClain Trucking, Inc., furnished services for whichthey received in excess of $50,000 involving the movement ofgoods in interstate commerce directly from their LakeCounty, Indiana, establishments to points in state other thanIndiana. On the basis of the foregoing facts I find that theemployers in question have been engaged in and are engagedin "commerce" and in operations "affecting commerce" asdefined in Section 2(6) and (7) of the Act.II.THE RESPONDENTAS A LABOR ORGANIZATIONLocal 142, International Brotherhood of Teamsters, Chau-ffeurs,Warehousemen and Helpers of America, is a labororganization within the meaning of Section 2(5) of the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEEUGENE E. DIXON Trial Examiner: This proceeding,brought under Section 10(b) of the National Labor RelationsAct, as amended (61 Stat. 136), herein called the Act, washeard at Chicago, Illinois, on October 22, 1970, pursuant todue notice. The complaint, issued by the representative of theGeneral Counsel for the National Labor Relations Board(herein called the General Counsel and the Board), and basedupon a charge and an amended charge filed by William Kus-ley, an individual, on June 16 and July 16, 1970 respectively,alleged that Local 142, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America(herein called the Union or Respondent), had engaged in111.THE UNFAIR LABOR PRACTICESThe General Counsel correctly states in its brief the issuesherein as follows:(a) Is adetermination that Kusley is an "employee"within the meaning of the Act, a necessary prerequisitein finding Respondent's conduct violative of Section8(b)(1) A).(b) Upon consideration of the record facts, is WilliamKusley an "employee" within the meaning of the Act?(c)Did Respondent violate Section 8(b)(1)(A) of theAct when, as a result of its belief that Kusley was goingto file charges against Respondent under the Act, Re-spondent refused to accept Kusley's back dues?(d) Did Respondent violate Section 8(b)(l)(A) of theAct when it threatened Kusley with physical force and190 NLRB No. 19 LOCAL 142,TEAMSTERSassault if Kusley did not cease his protected concertedactivity at the Inland Steel picket line?The Charging Party, William Kusley,is the owner of atractor-trailer rig which for several years he has utilized inhauling steel under lease arrangements with various freightcompanies.On January 13, 1968, Kusley entered into a leaseagreement with Steel Dispatch,Inc., which was still in effectat the time of the hearing. From 1957 to 1967 Kusley hauledsteel for the Yellow Transit Freight System under a leaseautomatically renewable from year to year.In 1967 Kusley'sconnection with the Yellow Transit Freight System was ter-minated.This action resulted in unfair labor practice chargesbeing filed by Kusley against Yellow Transit Freight Systemand a subsequent decision in his favor by the Board,YellowTransit Freight System,SteelHauling Division,175 NLRBNo. 113The significance of the Board's decision,if any, in that caseas regards the matter at hand'would appear to be reflectedin the following excerpt from the Trial Examiner's findingswhich were adopted by the Board:According to Kusley, during the summer of 1967, theowner-operator drivers picketed Local Union 142 overthe matter of the alleged failure of Local 142 to cooper-ate with them.Kusley testified that he tried on manyoccasions to contact the union but could get no coopera-tion, so in August 1967, he organized a strike. Accordingto Kusley, he and Jim Levitt put out posters calling fora general strike, which started at Gary, Indiana, andextended directly to an 8 state area, and indirectly per-haps a 20 state area involving possibly 20,000 men.Since approximately 1957 Kusley has been a member ofRespondent Union Previous to his termination with YellowTransit Freight System in 1967 his dues were paid througha checkoff system.Since that time although Kusley's offers topay dues have been rejected by the Union,he has never beenformally suspended or expelled from the Union nor has hebeen notified in any manner that he is not a member in goodstanding.In February 1970 Kusley asked the union secretary treas-urer,Donald Sawachka,if he would accept Kusley's dues.Sawachka said he would not accept them.Thereafter, on orabout March 20, 1970,Kusley made the first of a series ofattempts to pay his back dues.In this connection he calledthe union office and made inquiry as to the proper procedurefor paying back dues.He was informed that it was a simplematter of coming down to Respondent's offices and payingthem Thereupon Kusley in the company of two friends wentto the union offices for the purpose of paying his dues. WhenKusley informed the dues clerk of his purpose she pulled acard from an index file and immediately left the room. A fewminutes later she returned and asked if Kusley was "the Mr.Kusley from rural route 2?" and left again. When she re-turned a few minutes later she informed Kusley that UnionPresident Ralph Bonasch wanted to talk to him in Bonasch'sofficeWhen Kusley indicated that he wanted his friends toaccompany him into Bonasch's office he was informed thatBonasch wanted to see him alone. About what was said in thisinterview Kusley testified credibly as follows:Iwent into Mr. Bonasch's office. I had the tape recorderon .. 2 In the conversation I told Mr.Bonasch I wouldlike to pay my back dues.I tried to pay my back duesIwas asked to take official notice of the Board's decisionKusley made recordings of his and another conversation with BonaschThe General Counsel offered in evidence the tape of the latter conversationtogether with a typed transcript of it as rebuttal I refused to receive theexhibits on the grounds that Kusley's testimony to the same effect stoodundemed in the record59before and they wouldn't accept them.We talked for awhile and Mr.Bonasch said no hard feelings and thattype of thing.I said,there is no hard feelings on my part.He said he would talk to Donald Sawachka about ac-cepting my back dues.Just before I left Mr.Bonasch ItoldMr.Bonasch I had filed labor charges. against oneof the truck lines and in the process Donald Sawachkawas told to accept my back union dues. I just told Mr.Bonasch,Iwould like you to know this so there won'tbe any misunderstanding.Then Mr.Bonasch told me hewould call me back in a day or so. I left the office.On March 23 Kusley made a telephone call to the Unionabout which he testified credibly as follows:I asked for Mr Bonasch.The Teamsters'girl answeredand said,"This is Teamsters'Local 142."I told her Iwould like to speak to Mr. Bonasch,if he is in. She saidall right.Mr. Bonasch came on the phone.I asked, "IsthisMr. Ralph Bonasch."He said, "Yes, this is Ralph."I said, this is Mr.Kusley. Did you come to a decisionabout my paying the back dues.He said,no. He talkedto Donald Sawachka about it and Donald was the secre-tary-treasurer of Local 142.He was going to take it upwith the people in Washington,D. C. I said, what is thereason for this? It is hardly a normal procedure,Iwouldthink.He said,well he is going to take it up with thepeople in Washington,D. C. Mr.Bonasch told me hewould call me back the next day.The following day Kusley again called Bonasch and wasinformed that Bonasch had not"come to a decision yet" andwould call back in several days Thereafter on April 7, 10, 13,24, and 29 Kusley made unsuccessful attempts to reach Bo-nasch on the telephone.On May 26 Kusley again called theUnion.This time he was successful in reaching Bonasch andhad a conversation with him about which Kusley testifiedcredibly as follows:I told him,this isMr Kusley. I asked if this is Mr.Bonasch.He said,yes, this isMr.Ralph Bonasch. Iasked him,have you come to a decision on my dues. Ithas been a long time. Mr. Bonasch said,we came to adecision we are not going to accept your dues.I at thattime said,what is the reason for this. He said, "Somepeople have been coming into the Teamster hall here andtellingme you are going to file an unfair labor chargesagainst me." Mr. Bonasch said, "Go ahead,take me tothe labor board."On April 24 Kusley went to the Inland Steel plant atIndiana Harbor where Local 142 was picketing. About 10steel haulers were there including several business agents ofthe Local.About what took place at this time Kusley testifiedcredibly as follows:I talked to the men there. I asked the men what wasgoing on.Iasked them how the strike was going andwhat they were trying to get and things like that. Aboutthis time when I was talking to the men Jake Abshirewalked up to me and says, "What are you doing here?"I said, "I am talking to the men." He said, "Well, get outof here. We don'twant you around here."I said, "Well,I thought this was a free country. You tell me I can'teven stand here and talk to the men here?" He said, "No,get out of here. Get out of here or we are going to carryyou out of here." I said,"Well, it is kind of unusual. Idon't see where I am hurting anything just talking to themen." He said, "Donald Sawachka gave him orders youare not suppose to be on the picket line and you are notsuppose to be talking to the men. Now,if you don't getout of here we are going to carry you out " About thistime the other two or three business agents got aroundme and made threatening gestures at me.... They all- 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere was about three or four big men all around me.Jake Abshire talked right in my face. I guess he had hisfist clenched. He said, "You better get out of here or weare goingto carry you out of here."I said,"Well, I amnot going to leave. It is a free country. I am going to stayhere and talk to the men. If you are going to carry meout of here start carrying. So, Jake Abshire said he wasgoing to call the Teamsters local back and get some menup there to carry me away. He says, "We don't want youaround here."On cross-examination Kusley testified that his conversa-tion with Abshire lasted about 5 minutes and that he (Kusley)stayed at the picketing site about 10 or 15minutes.He alsotestified that Abshire did go to a telephone and placed a callthat Kusley claimed was to the Union. In his testimony Ab-shire revealed that the call was to his "switchboard operatorto notify the Chicago Police to send a squad car out there."The foregoing constitutes the total credited evidence ger-mane to the issues except for considerable testimony aboutKusley's work procedures and other circumstances con-nected with his job of hauling steel. I do not consider thislatter evidence because in my opinion even if Kusley wasdetermined to be an employee entitled to the protection of theAct and not an independent contractor not entitled to theprotection of the Act as contended by Respondent, the evi-dence does not establish violations of Section 8(b)(1)(A) byRespondent.ConclusionsSection 8(b)(1) of the Act makes it an unfair labor practicefor a labor orgainzation or its agents ... "to restrain or coerce... employees in the exercise of rights guaranteed in Section7:... " Section 7 provides that:... employees shall have the right to self-organization,to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choos-ing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, and shall also have the right to refrain fromany or all of such activities except to the extent that suchright may be affected by an agreement requiring mem-bership in a labor organization as a condition of employ-ment as authorized in Section 8(a)(3) of the Act.While I do not believe that there was any altruism orgoodwill in the Union's giving Kusley a "free ride" the factis that regardless what its motivation, the mere act of refusingto accept his dues while still retaining him as a member doesnot in my opinion restrain or coerce him in the exercise of anyof the rights guaranteed him as an employee in Section 7 ofthe Act.Nor do I see how it can be said that Kusley was engagingin concerted activity when he dropped in on the picket lineat Indiana Harbor on April 24. The most that the evidencereveals in this respect is that Kusley was simply "kibitizing"as demonstrated by his inquiries as to "what was going on"and "what they were trying to get." Whatever rights of Kus-ley the Union was restraining or coercing here in my opinionwere not connected with his Section 7 rights to engage inconcerted activities for the purpose of collective bargaining orother mutual aid or protection.Upon the basis of the foregoing findings of fact and uponthe entire record in the case I make the following:CONCLUSIONS OF LAWLocal 142, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America has notengaged in unfair labor practices within the meaning of Sec-tion 8(b)(1)(A) of the Act as alleged in the complaint.RECOMMENDED ORDERAccordingly, I recommend that the complaint be dis-missed.